Citation Nr: 1606119	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 11, 2009, for a grant of service connection for endometriosis/endometrioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from October 1992 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that granted service connection for endometriosis/endometrioma and assigned a 10 percent rating, effective August 11, 2009.  The RO subsequently increased the Veteran's disability rating to 100 percent as of October 1, 2009, and to 50 percent as of October 1, 2010, reflecting her total hysterectomy to include ovarian cancer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2006, the Veteran filed her initial claim of service connection for endometriosis/endometrioma.  In a May 2007 rating decision, the RO denied service connection for endometriosis/endometrioma, and later that month, the RO notified her of the determination and of her appellate rights.  The Veteran did not appeal.  Following receipt of new evidence from a VA Medical Center (VAMC) in May 2007, the RO confirmed and continued the May 2007 denial in a May 2008 rating decision.  On August 11, 2009, the Veteran filed an application to reopen her claim of service connection for endometriosis/endometrioma, which was granted by the RO in October 2010, effective as of the date on which her reopened claim was received, i.e., August 11, 2009.

If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  Here, in her February 2014 substantive appeal (VA Form 9), the Veteran asserts that the RO's May 2008 rating decision that denied her earlier claim was the product of clear and unmistakable error.  To date, the RO has not considered whether its unappealed May 2008 rating decision contained clear and unmistakable error.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in the absence of clear and unmistakable error, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on August 11, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2015).  Thus, if VA determines that the May 2008 rating decision contains clear and unmistakable error, the effective date would be assigned as if there were no such determination.

The Veteran's challenge to the May 2008 rating decision is thus inextricably intertwined with her claim of entitlement to an earlier effective date for service connection for endometriosis/endometrioma because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's earlier effective date claim until the RO adjudicates, in the first instance, her clear and unmistakable error claim.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

In light of the foregoing, the Board has no discretion and must remand this case to the AOJ for its initial consideration of the Veteran's inextricably intertwined clear and unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must adjudicate the issue of clear and unmistakable error in the RO's May 2008 rating decision that denied service connection for endometriosis / endometrioma, which the Veteran raised in her February 2014 substantive appeal.  Thereafter, the AOJ must reconsider the Veteran's claim of entitlement to an effective date prior to August 11, 2009, for service connection for endometriosis / endometrioma.

2.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran and her representative an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




